Title: The Commissioners to John Ross?, 9 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Ross, John


     
      Sir
      Passi September 9. 1778
     
     
      Yours of the 29 of August We duely received. We return you the Contract inclosed in it.
     
     
      We are neither instructed nor authorised, to discharge your Debts, whether contracted in a private Capacity or otherwise, and if We were, our Finances would not enable Us to do it, at present. In one of your Letters you Say you have certain Merchandises on Hand to ship to America, which you will not ship untill you have our orders. If you had told Us that these Goods were purchased with the Money which the Commissioners sent you and had given Us an Account as We demanded, We should have done what would have appeared to Us proper, in that Business. But as it is, We can give no orders. If you have any Goods, by you belonging to the United States, We wish you to deliver them to Mr. Schweighauser, who will send them to America, as soon as We shall order it to be done, nor Advice. You must do your own Business.
     
     
     
      We take no Notice of the manner in which We have been treated by you in refusing to account to Us, for a very large sum of Money which was intrusted to you by the Commissioners, and in several Letters. We leave it to you to revise your Letter Book, reconsider your Conduct and follow the Dictates of your Conscience: but We expect it as a favour that We may be troubled with no more of your Letters, unless they are better adapted to your Character and to ours, and to the public service of our Country. We
      are, with all due Respect, your, humble servants.
     
    